Title: James Madison to Darius Darling, 4 March 1836
From: Madison, James
To: Darling, Darius


                        
                            
                                Sir
                            
                            
                                
                                    
                                
                                March 4th. 1836.
                            
                        
                        
                        I did not recieve until last evening your letter of the 22d. Feby. communicating the late proceedings of the
                            "American Historical Society of Military & Naval Events", and "asking leave to present my name as an honorary
                            Member".
                        I have too much respect for the object of the society, and for the names composing it, to be insensible to
                            the honor of an association of mine, with them.
                        I must not however, forget, that at my great age, attended with crippled health, I could be, but an
                            unprofitable member, with wishes not more sincere, than I now feel, that the success of the Society, may be as ample as
                            its views are patriotic, and praise worthy.
                        
                        
                            
                                J. M.
                            
                        
                    